DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 10/22/2021.
Claims 1-2, 4-5, 7, 9, 15, 21, and 29 have been amended.
The 35 U.S.C. 112(f) claim interpretation to claims 1-4 is not invoked in view of applicant’s amendment.
Claims 1-25 and 28-29 remain pending and have been examined.

Response to Arguments/Amendments
Applicant’s amendments filed on 10/22/2021 necessitated additional clarification and/or new ground of rejection presented in this office action.
Claims 1-4 as amended, recite components of an apparatus that include hardware circuits: a model tool circuit, a model comparator circuit, and a correction generator circuit. Such circuit components disclosed in the specification are hardware circuits (see paragraph [0052,60,62], “analog and/or digital circuitry, and FPGA, an ASIC…”) which have sufficient structure, material, or acts to entirely perform the recited function. Therefore, claim interpretation to claims 1-4 under 35 U.S.C. 112f is not invoked.
Applicant’s arguments filed on 10/22/2021, in particular on pages 12-22, have been fully considered but they are not persuasive. For example:
At remarks page number 14-16, regarding claim 1, Applicant submits that previous cited Baril reference does not teach the limitation about "a correction generator circuit to generate an actionable recommendation to adjust at least 
However, Examiner respectfully disagrees. 
As indicated in previous office action, it is the cited Deffle discloses the limitation comparing first and second model (i.e., Fig.4, step 402-406), generating/displaying difference/comparison model (i.e., step 410), generating an updated software application and generating an updated first model (i.e., steps 412, 414, 418, “update the model in response to the input”). The cited reference Baril explicitly discloses using usage/behavior model for the application (i.e., paragraph [0008-0009]), and is used to teach a production environment (i.e., Fig.2, item 244 – “Production Execution Systems”), and development/testing environment (i.e., Fig.2, item 254 – “Test Environment System”), and based on the comparison of the behavior model of the 
It is also noted that claim language recites a “software application” and an “updated software application” which is generated and used to replace the “software application”. Baril’s changes for “adding new feature” discloses such recited limitation about generating “updated software application”. Therefore, the combination of Chu, Deffler and Baril discloses the amended limitation in claim 1.
At Remarks page number 17-22, Applicant submits that the previous cited prior arts do not teach the claim amendments to independent claims 9, 15, 21, and 29.
However, Examiner respectfully disagrees. Please see the response discussed for claim 1 above.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for process data…”, “means for generating…”, “means for comparing…” and ““means for generating…” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7, 9-10, 13, 15-16, 19, 21-22, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (Maurice Kyojin Chu, US2014/0359584A1) in view of Deffler (Tad A. Deffler, US2006/0225030A1) and Baril (Baril et al., US20150254162A1).
With respect to claims 1, 9, 15, 21, and 29, Chu discloses:
an apparatus/product/method (i.e., “system and method “, see paragraph [0002-3] and Fig.1; “computer-readable storage medium”, see paragraph [0004]) comprising: 
a data processor circuit (i.e., “processor”, see Fig.1, item 142) to process data corresponding to events occurring with respect to a software application [in i) at least one of a development environment in which the software application is to be developed or a testing environment in which the software application is to be tested]  and ii) a production environment in which the software application is to be deployed (i.e., “generating, by a processor, metrics regarding use of the application on a device. The metrics include data that is indicative of a plurality of states of the application and transitions between the states during execution of the application”, see paragraph [0002]); 
a model tool circuit (i.e., “Usage Model generator”, see Fig.1, item 142) to: 
generate a first model of expected software usage (i.e., “Usage Model”, see Fig.1, item 138) based on the data corresponding to events occurring with respect to the software application in the at least one of the development environment or the testing environment (i.e., “indicates an expected set of states of the application and transitions between the states during execution of the application”, see paragraph [0002]); and 
generate [a second model of] actual software usage (i.e., “metrics”, see Fig.4, step 402) based on the data corresponding to events occurring with respect to the software application in the [production] environment (see Fig.4, step 402 - “Generate metrics regarding use of an application”); 
a model comparator circuit (i.e., “Metrics Analyzer”, Fig.1, item 140) to compare the first model to [the second model] (Note – compare to metric) to identify a difference between the first model and the second model (see for example, paragraph [0033], “Metrics analyzer 140 may then compare metrics from metrics generator 136 to usage model 138 to determine whether the difference between the generated metrics and the expected states and transitions in usage model 138”); and 

[a correction generator circuit to generate an actionable recommendation to adjust at least one of the development environment or the testing environment by adjusting allocation of resources to execute operations in the respective at least one of the development environment or the testing environment to reduce the difference between the first model and the second model and to generate an updated software application and an updated first model].

Chu discloses directly comparing the first usage model with metric (instead of second model) (i.e., Fig.4, step 404), and the usage model is generated based on the metric (i.e., “a usage model generator 142 configured to generate a usage model 138 based on metrics”, see paragraph [0027]), but does not explicitly disclose generating a second model based on the data/ metric in the production environment, or correction generator to generate an actionable recommendation to adjust at least one of the development environment or the testing environment by adjusting allocation of resources to execute operations in the at least one of the development environment or the testing environment to reduce the difference between the first model and the second model and to generate an updated software application and an updated first model.

However, Deffler discloses: compare the first model to the second model (i.e., Fig.4, step 402 – “Select First and Second Model”, step 404 – “Run Comparison Engine on Selected Models”, step 406 – “Generate Comparison Model Based on Differences”), generating an updated first model (i.e., steps 412, 414, 418, “update the model in response to the input”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deffler into Chu to compare the first and second models/usage models. One would have been motivated to do so to “more easily identify and implement desired changes to at least one of the models” as suggested by Deffler (see for example, paragraph [0009], “difference between the models are easily ascertainable to a user, and the user can more easily identify and implement desired changes to at least one of the models”).
Chu modified by Deffler does not explicitly disclose at least one of a development environment in which the software application is to be developed or a testing environment in which the software application is to be tested, and a correction generator to generate an actionable recommendation to adjust at least one of the development environment or the testing environment by adjusting allocation of resources to execute operations in the at least one of the development environment or the testing environment to reduce the difference between the first model and the second model and to generate an updated software application.
However, Baril discloses comparing application/models in different application execution environment including a production environment (i.e., Fig.2, item 244 – “Production Execution Systems”), and at least one of a development environment in which the software application is to be developed or a testing environment in which the software application is to be tested (i.e., Fig.2, item 254 – “Test Environment System” and paragraph [0057], “Regression evaluation of software the correction generator to generate an actionable recommendation to adjust at least one of the development environment or the testing environment by adjusting allocation of resources to execute operations in the at least one of the development environment or the testing environment to reduce the difference between the first model and the second model (i.e., Fig.14- 1400 “Method to use behavior model for version comparison” and steps 1402-1434, “N-Gram Model”/”Behavior Model”, “Receive N-Gram Model for Application”, “comparing performance metrics for different versions”, paragraph [0057], “The behavior model may be populated with resource consumption from the first version of the application…”, and paragraph [0146], “The differences between version of an application may reveal performance improvements…which may help developers quantify their changes…resources may be allocated to address any issues that may be uncovered”), and to generate an updated software application, the updated software application used to generate an update first model and to replace the software application in the production environment (i.e., paragraph [0147], “Changes to an application may involve adding new feature and improving or changing existing feature”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Baril into the Chu and Deffler. One would have been motivated to do so to “help developers quantify their 

With respect to claims 2, 10, 16, and 22, Chu discloses:
including a metrics aggregator circuit (i.e., “Analytics Data Aggregator”, see Fig.1, items 126) to consolidate the data collected with respect to the software application in the at least one of the development environment or the testing environment, and the data collected in the production environment (i.e., “an analytics data aggregator 126 configured to aggregate analytics data 124 according to any number of categories for analytics data 124…the geographic location of client devices, or the system configurations of the client devices”, see paragraph [0031]).


With respect to claim 3, Chu discloses:
including a multidimensional database (i.e., “database management system”, see paragraph [0053], “The apparatus can also include, in addition to hardware…a database management system”), but does not explicitly disclose using the database to store the data.
However, Chu further discloses storing data (“metrics”, see paragraph [0029], “metrics analyzer 140 may store metrics generated by metrics generator 136 in memory 114 until a connection is reestablished”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the database 

With respect to claim 4, Chu discloses:
including: a metric collector circuit (i.e., “analytics service”, see item 104, Fig.1) to collect the data from the at least one of the development environment or the testing environment (i.e., “analytics service 104 shown in FIG.1 may generate a usage model using analytics data from any number of different client devices and provide the usage model to client device 102”, see paragraph [0042]); and 
a monitoring engine circuit (i.e., “Metrics Generator”, see item 136, Fig.1) to collect the data from the production environment (i.e., “metrics generator 136 is a stand-alone application configured to monitor the execution of one or more of applications 134” see paragraph [0025] and. “Metrics generated by metrics generator 136 may include any information regarding the use of one or more of applications 134”, see paragraph [0026]).

With respect to claims 7, 13, 19, and 25, Chu discloses:
wherein the correction generator circuit is to generate a graphical user interface including usage information (i.e., “A generated report may include text and/or graphical representations of the aggregated analytics data… a developer of the application may operate a computing device connected to network 106 to review a report generated by reporting module 132.”, see paragraph [0032]).

Claims 5, 11, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, Deffler and Baril as applied to claims 4, 9, 15 and 21 above, and further in view of Huang (Huang et al., US2012/0047492A1)
With respect to claims 5, 11, 17, and 23, Chu discloses:
wherein the monitoring engine circuit (see paragraph [0025-26], “metrics generator…monitor the execution of one or more of applications 134…Metrics generated by metrics generator 136 may include any information regarding the use of one or more of applications 134”) [includes a data collector to filter the data from the production environment to protect user privacy].
Chu does not explicitly disclose wherein the monitoring engine includes a data collector to filter the data from the production environment to protect user privacy.
However, Huang discloses a data collector (i.e. “script 104 or the like”, see Fig.1, item 104 and paragraph [0022]) to filter the data from the production environment to protect user privacy (i.e. “edit the collected data (for example, remove privacy or sensitive information)”, see paragraph [0022]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang’s sensitive information removing feature into Chu. One would have been motivated to do so to “help in preserving the security of the system whose data is being collected” as suggested by Huang (i.e., paragraph [0022]).

Claims 6, 12, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, Deffler and Baril as applied to claims 1, 9, 15 and 21 above, and further in view of Gil (Luis Gil, US5,550,941)
With respect to claims 6, 12, 18, and 24, Chu does not explicitly disclose:
[wherein the actionable recommendation] includes implementing a test case to test operation of the software application.
However, Gil discloses implementing a test case (i.e., “a set of test cases”, see col.5, lines 2-3) to test operation of the software application based on the usage model by building a usage profiler and generating a set of test cases (see, col.4, line 57 – col5, line 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gil’s test case generation into Chu to test/analyze the usage case in the usage model including the difference. One would have been motivated to do so to analyze and report the software system quality as suggested by Gil (see Abstract, “The end of the set of test cases is determined, and the method analyzes and reports the software system quality”).

Claims 8, 14, 20, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, Deffler and Baril as applied to claims 7, 13, 19 and 25 above, and further in view of Conti (Conti et al., US2018/0004642A1)
With respect to claims 8, 14, 20, and 28, Chu discloses:
wherein the usage information (i.e., “metrics” – “generate metrics regarding the use of one or more of applications 134”, see Fig.1, item 136 and paragraph [0025-26]) [includes a measure of test effectiveness between the first model and the second model].
	Chu does not explicitly disclose the usage information includes a measure of test effectiveness between the first model and the second model.
However, Conti discloses the usage information includes a measure of test effectiveness between the first model and the second model (i.e., “workload variance”, see paragraph [0047], “workload variance is a relatively good measure of test effectiveness”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Conti with Chu to collect all usage information including the workload information as a measure of test effectiveness between the first model and the second model/metrics. One would have been motivated to do so to determine/measure test effectiveness as suggested by Conti (see for example, paragraph [0047], “test workload execution run facts data…workload variance is a relatively good measure of test effectiveness”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
S.J. Prowell, (JUMBL: A Tool for Model-Based Statistical Testing) discloses a method to analyze usage models to determine properties (testing/development environment) which are then compared against known or assumed properties of fields use (production environment) and test constrains.
Applicant’s arguments with respect to claims rejection have been fully considered but they are not persuasive.  Applicant's amendment necessitated additional clarification and/or the new ground(s) of rejection presented in this Office action.   
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192